ENERGY POLICY ADVOCATES
170 S. Lincoln Street

Suite 150

Spokane, WA 99201

UNITED STATES DEPARTMENT OF
TRANSPORTATION

1200 New Jersey Avenue, SE
Washington, DC 20590

Case 1:21-cv-02013-RCL Document1 Filed 07/26/21 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Plaintiff,

Vv. Case No. 21-cv-2013

44444 4 4a 4 ae ae ae ae

Defendant.

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

Plaintiff ENERGY POLICY ADVOCATES for its complaint against Defendant UNITED

STATES DEPARTMENT OF TRANSPORTATION, alleges as follows:

1.

This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq.
for declaratory, injunctive, and other relief, seeking immediate processing and release of
agency records responsive to Plaintiff's request following the Department of
Transportation’s failure to comply with the express terms of FOIA, and to fulfill its
obligation to make a “determination” as that term is defined in Citizens for Responsible
Ethics in Washington v. Federal Election Commission, 711 F.3d 180, 816 (D.C. Cir.
2013).

PARTIES
Plaintiff Energy Policy Advocates (“EPA”) is a non-profit organization incorporated in the
State of Washington and dedicated to transparency and open government. Energy Policy
Advocates uses state and federal open records law to inform the public on the operations of

government including private influences on government policymaking and other actions.
Case 1:21-cv-02013-RCL Document1 Filed 07/26/21 Page 2 of 7

. Defendant United States Department of Transportation (“DoT,” or “the Department”) is a

federal agency within the meaning of FOIA, 5 U.S.C. § 552(f)(1). The Department has

possession, custody, and control of records responsive to Plaintiff's FOIA request.

JURISDICTION AND VENUE

. This Court has jurisdiction pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

. Venue is proper in this Court under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).

. EPA is not required to further pursue administrative remedies before seeking relief in this

Court because the Defendant has failed to make a timely “determination” as that term is

defined in CREW v. FEC, 711 F.3d 180, 188 (D.C. Cir. 2013).

. Further, EPA has no obligation to exhaust administrative remedies with respect to its

FOIA request. See, e.g, Citizens for Responsibility & Ethics in Wash. v. U.S. Dept. of

Justice, 436 F. Supp. 3d 354, 359 (D.D.C. 2020) (citing various other cases and holding

that the statutory text of FOIA relieves plaintiffs of any exhaustion requirement).
ENERGY POLICY ADVOCATES’ FOIA REQUEST

. Plaintiff submitted the FOIA request to Defendant that is at issue in this case by

electronic mail to ost.foia@dot.gov on April 13, 2021. The request sought certain

described correspondence of employees Carlos Monje and/or Dani Simmons over just a

two-week period of time that includes anywhere the term “19 million jobs.”

. The requested records will inform the public of the genesis of the genesis of a claim

being deployed to promote a massive expansion of federal government programs and

spending. That claim was a talking point of the Secretary of Transportation that became

the subject of substantial national media interest and, when Defendant was asked to

support the claim, rescission by the Secretary. “[T]he hefty proposal would likely result
10.

Il.

12.

13.

14.

Case 1:21-cv-02013-RCL Document1 Filed 07/26/21 Page 3 of 7

in about 2.7 million jobs.” (Kelly Hooper, “Buttigieg walks back claim that infrastructure
plan will create 19M jobs,” Politico, April 11, 2021,
https://www.politico.com/news/2021/04/1 1/buttigieg-infrastructure-jobs-million-
480828).

The public deserves to know, without further delay, the genesis of this tendentious and
soon walked-back claim and its “clarification,” neither of which represent policy for
which there is a legitimate “pre-decisional” rationale for withholding information.
Instead, such claims were pure political rhetoric (albeit rhetoric advanced in official
capacities with serious potential economic and other national consequences).

Defendant received the request on the same day it was sent, and assigned it tracking
number “File No. 2021-237,” with an acknowledgement letter dated the next day.

That letter stated that at some point in the future someone would inform Plaintiff of
Defendant’s determination on Plaintiffs request for fee waiver, and that at some point in
the future it would respond to Plaintiff's request.

As Plaintiff informed Defendant in the request at issue here, other federal agencies have
acknowledged Plaintiff's status as a media outlet (e.g., Securities & Exchange
Commission Request No. 21-00769-FOIA; Department of the Interior Request No. DOI-
OS-2021-003335).

The FOIA provides that a requesting party is entitled to a substantive agency

response within twenty working days, including a determination of whether the

agency intends to comply with the request. 5 U.S.C. § 552(a)(6)(A)(i).. Within that
deadline, the agency must also “determine and communicate the scope of the

documents it intends to produce and withhold, and the reasons for withholding any
Fe

16.

17.

18.

Case 1:21-cv-02013-RCL Document1 Filed 07/26/21 Page 4 of 7

documents,” and “inform the requester that it can appeal whatever portion of” the
agency’s “determination” is adverse to the requestor. CREW v. FEC, 711 F.3d 180,
188 (D.C. Cir. 2013.

5 U.S.C. § 552(a)(6)(A) prescribes that the 20-day time limit shall not be tolled by
the agency except in two narrow scenarios: The agency may make one request to the
requester for information and toll the 20-day period while it is awaiting such
information that it has reasonably requested from the requester, 5 U.S.C. §
552(a)(6)(A)(ii)(1), and agencies may also toll the statutory time limit if necessary to
clarify with the requester issues regarding fee assessment. 5 U.S.C. § 52(a)(6)(A)(ii)
(II). In either case, the Department’s receipt of the requester’s response to the
Department’s request for information or clarification ends the tolling period.
Defendant has provided no further response after declining to make a determination on
Plaintiff's request for fee waiver, and Defendant’s correspondence conveying that at
some point in the future it would respond to Plaintiff's request, which correspondence
was dated April 13, 2021.

Defendant DoT continues to improperly deny Plaintiff access to agency records in
violation of FOIA, and further declines to make the statutorily required
“determination” regarding when the Plaintiff might expect to be granted access to the

documents it has requested.

FIRST CLAIM FOR RELIEF
Duty to Produce Records — Declaratory Judgment

Plaintiff restates and incorporates by reference each of the foregoing paragraphs as if

fully set forth herein.
19

20.

21.

22.

2:

24.

23;

26.

Case 1:21-cv-02013-RCL Document1 Filed 07/26/21 Page 5 of 7

. Plaintiff has sought and been denied production of responsive records reflecting the
conduct of official business.
Plaintiff has a statutory right to the information it seeks, and Defendant has
unlawfully withheld the information.
Plaintiff is not required to further pursue administrative remedies.
Plaintiff asks this Court to enter a judgment declaring that:
a. Plaintiff is entitled to records responsive to its FOIA request described above,
and any attachments thereto, but Defendant has failed to provide the records;
b. DoT’s processing of Plaintiff's FOIA request described above is not in
accordance with the law, and does not satisfy DoT’s obligations under FOIA;
c. DoT must now produce records responsive to Plaintiffs request, and must do
so at no cost to the Plaintiff.

SECOND CLAIM FOR RELIEF
Duty to Produce Records — Injunctive Relief

Plaintiff restates and incorporates by reference each of the foregoing paragraphs as if
fully set forth herein.

Plaintiff is entitled to injunctive relief compelling Defendant to produce the records
responsive to the FOIA request described herein at no cost to the Plaintiff.

Plaintiff asks the Court to enter an injunction ordering Defendant to produce to
Plaintiff, within 20 business days of the date of the order, the requested records
sought in Plaintiff's FOIA request described above, and any attachments thereto.
Plaintiff asks the Court to order the Parties to consult regarding withheld documents
and to file a status report to the Court within 30 days after Plaintiff receives the last

of the produced documents, addressing Defendant's preparation of a Vaughn log and
2A:

28.

29.

Case 1:21-cv-02013-RCL Document1 Filed 07/26/21 Page 6 of 7

a briefing schedule for resolution of remaining issues associated with Plaintiff s
challenges to DoT’s withholdings, if any, and any other remaining issues.

THIRD CLAIM FOR RELIEF
Costs And Fees — Injunctive Relief

Plaintiff restates and incorporates by reference each of the foregoing paragraphs as if
fully set forth herein.

Pursuant to 5 U.S.C. § 552(a)(4)(E), the Court may assess against the United States
reasonable attorney fees and other litigation costs reasonably incurred in any case
under this section in which the complainant has substantially prevailed.

This Court should enter an injunction or other appropriate order requiring the
Defendant to pay reasonable attorney fees and other litigation costs reasonably
incurred in this case.

PRAYER FOR RELIEF

Energy Policy Advocates respectfully requests this Court:

1. Assume jurisdiction in this matter, and maintain jurisdiction until the Defendant
complies with FOIA and every order of this Court;

2. Declare Defendant has violated FOIA by failing to provide Plaintiff with the
requested records and failing to notify Plaintiff of a final determination within the
statutory time limit;

3. Declare the documents sought by the request, as described in the foregoing
paragraphs, are public under 5 U.S.C. § 552 and must be disclosed;

4. Order Defendant to expeditiously provide the requested records to Plaintiff within 20

business days of the Court’s order and at no cost to the Plaintiff;
Case 1:21-cv-02013-RCL Document1 Filed 07/26/21 Page 7 of 7

5. Award Plaintiff's attorneys their fees and other litigation costs reasonably incurred
pursuant to 5 U.S.C. § 552(a)(4)(E); and
6. Grant such other relief as this Court deems just and proper.

Respectfully submitted this the 26" day of July, 2021,

ENERGY POLICY ADVOCATES
By Counsel:

/s/Matthew D. Hardin

Matthew D. Hardin, D.C. Bar No. 1032711
Hardin Law Office

1725 I Street NW, Suite 300

Washington, DC 20006

Phone: (202) 802-1948

Email: MatthewDHardin@protonmail.com
